Exhibit 10.7

 

As of September 8, 2005

 

 

Mr. John McLaughlin

 

 

Dear John:

 

The letter agreement between you and Monster Worldwide, Inc. dated September 24,
2002, as amended by the letters dated April 1, 2003, June 16, 2004 and June 16,
2005  (collectively, the “Letter Agreement”), is hereby amended as follows:

 

1.                                       Clause (b) of Section 5 of the Letter
Agreement is hereby amended to read in its entirety as follows:

 

“(b) any shares of restricted stock that have been or may be granted to you from
time to time pursuant to written stock bonus agreements, including but not
limited to those covered by the Stock Bonus Agreement dated September 11, 2002,
shall automatically and immediately become fully vested, “

 

2.                                       Section 6 of the Letter Agreement is
hereby amended to read in its entirety as follows:

 

“6.                                 (a)                                 
Anything in this agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of you (whether paid or payable or distributed or distributable
pursuant to the terms of this agreement or otherwise, but determined without
regard to any additional payments required under this Section 6) (a “Company
Payment”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties are incurred by you with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then you shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by you of all taxes (including any interest or penalties imposed with respect to
such taxes), including, without limitation, any income taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax imposed upon the
Gross-Up Payment, you retain an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Company Payments.

 

(b)                                 For purposes of determining whether any of
the Company Payments and Gross-Up Payments (collectively the “Total Payments”)
will be subject to the Excise Tax and the amount of such Excise Tax, (i) the
Total Payments shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “parachute payments” in excess of the
“base amount” (as defined under Code Section 280G(b)(3) of

 

--------------------------------------------------------------------------------


 

the Code) shall be treated as subject to the Excise Tax, unless and except to
the extent that, in the opinion of the Company’s independent certified public
accountants appointed prior to any change in ownership (as defined under Code
Section 280G(b)(2)) or tax counsel selected by such accountants (the
“Accountants”) such Total Payments (in whole or in part) either do not
constitute “parachute payments,” represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the “base amount” or are otherwise not subject to the Excise Tax, and
(ii) the value of any non-cash benefits or any deferred payment or benefit shall
be determined by the Accountants in accordance with the principles of
Section 280G of the Code.

 

(c)                                  For purposes of determining the amount of
the Gross-Up Payment, you shall be deemed to pay U.S. federal income taxes at
the highest marginal rate of U.S. federal income taxation in the calendar year
in which the Gross-Up Payment is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of your
residence for the calendar year in which the Company Payment is to be made, net
of the maximum reduction in U.S. federal income taxes which could be obtained
from deduction of such state and local taxes if paid in such year.  In the event
that the Excise Tax is later determined by the Accountant or the Internal
Revenue Service to exceed the amount taken into account hereunder at the time
the Gross-Up Payment is made (including by reason of any payment the existence
or amount of which cannot be determined at the time of the Gross-Up Payment),
the Company shall make an additional Gross-Up Payment in respect of such excess
(plus any interest or penalties payable with respect to such excess) at the time
that the amount of such excess is finally determined.

 

(d)                                 The Gross-Up Payment or portion thereof
provided for in subsection (c) above shall be paid not later than the thirtieth
day following an event occurring which subjects you to the Excise Tax; provided,
however, that if the amount of such Gross-Up Payment or portion thereof cannot
be finally determined on or before such day, the Company shall pay to you on
such day an estimate, as determined in good faith by the Accountant, of the
minimum amount of such payments and shall pay the remainder of such payments
(together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code), subject to further payments pursuant to subsection (c) hereof, as soon as
the amount thereof can reasonably be determined, but in no event later than the
ninetieth day after the occurrence of the event subjecting you to the Excise
Tax.

 

(e)                                  If any controversy arises between you and
the Internal Revenue Service or any state or local taxing authority (a “Taxing
Authority”) with respect to the treatment on any return of the Gross-Up Payment,
or of any Company Payment, or with respect to any return which a Taxing
Authority asserts should show an Excise Tax, including, without limitation, any
audit, protest to an appeals authority of a Taxing Authority or litigation
(“Controversy”), (i) the Company shall have the right to participate with you in
the handling of such Controversy, (ii) the Company shall have the right, solely
with respect to a Controversy, to direct you to protest or contest any proposed
adjustment or deficiency, initiate an appeals procedure within any Taxing
Authority, commence any judicial proceeding, make any settlement agreement, or
file a claim for refund of tax,

 

--------------------------------------------------------------------------------


 

and (iii) you shall not take any of such steps without the prior written
approval of the Company, which the Company shall not unreasonably withhold. If
the Company so elects, you shall be represented in any Controversy by attorneys,
accountants, and other advisors selected by the Company, and the Company shall
pay the fees, costs and expenses of such attorneys, accountants, or advisors,
and any tax liability you may incur as a result of such payment. You shall
promptly notify the Company of any communication with a Taxing Authority, and
you shall promptly furnish to the Company copies of any written correspondence,
notices, or documents received from a Taxing Authority relating to a
Controversy. You shall cooperate fully with the Company in the handling of any
Controversy by furnishing the Company any information or documentation relating
to or bearing upon the Controversy; provided, however, that you shall not be
obligated to furnish to the Company copies of any portion of your tax returns
which do not bear upon, and are not affected by, the Controversy.

 

(f) You shall pay over to the Company, with ten (10) days after receipt thereof,
any refund you receive from any Taxing Authority of all or any portion of the
Gross-Up Payment or Excise Tax, together with any interest you receive from such
Taxing Authority on such refund. For purposes of this Section 6, a reduction in
your tax liability attributable to the previous payment of the Gross-Up Payment
or the Excise Tax shall be deemed to be a refund. If you would have received a
refund of all or any portion of the Gross-Up Payment or the Excise Tax, except
that a Taxing Authority offset the amount of such refund against other tax
liabilities, interest, or penalties, you shall pay the amount of such offset
over to the Company, together with the amount of interest you would have
received from the Taxing Authority if such offset had been an actual refund,
within ten (10) days after receipt of notice from the Taxing Authority of such
offset.”

 

3.                                       The Letter Agreement, as amended by
this agreement, is hereby ratified and confirmed and remains in full force and
effect.

 

Please sign below to indicate your agreement with the foregoing.

 

 

 

MONSTER WORLDWIDE, INC.

 

 

 

 

By:

 

/s/ Myron Olesnyckyj

 

 

Name:  Myron Olesnyckyj

 

Title:  Senior Vice President

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

    /s/ John McLaughlin

 

 

 

John McLaughlin

 

 

 

--------------------------------------------------------------------------------